Citation Nr: 1637951	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-42 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.

2. Entitlement to service connection for a respiratory condition, to include as secondary to herbicide exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.   

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the Veteran's substantive appeal, he requested a video conference hearing before the Board.  The Veteran was notified in May 2016 that he was scheduled for a video conference hearing in August 2016 in Cincinnati, Ohio.  The Veteran contacted the RO in June 2016 and requested that the hearing take place at the Columbus VA due to physical limitations stemming from an October 2015 intracerebral hemorrhage.  The RO attempted to contact the Veteran by phone in July 2016 to confirm his August 2016 hearing, but did not speak with the Veteran.  The record shows that he did not appear for his hearing and no other attempts were made to contact the Veteran or accommodate his request.  A remand is necessary to afford the Veteran a hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board and provide proper notice to him of this hearing.  Make all appropriate attempts to accommodate his physical limitations caused by his intracerebral hemorrhage.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







